Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from May 1, 2008 to May 31, 2008 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Read's Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7434 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Delay of Commencement of Accumulation Period: On May 30, 2007, Discover Bank, pursuant to the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the "Pooling and Servicing Agreement") and the applicable series supplements thereto, delayed commencement of the Accumulation Period (as defined in the applicable series supplement to the Pooling and Servicing Agreement) for Series 2006-2, Subseries 1. The Accumulation Period for Series 2006-2, Subseries 1, which was scheduled to commence on July 1, 2008 (the first day of the Due Period related to the August 2008 Distribution Date), was delayed until January 1, 2009 (the first day of the Due Period related to the February 2009 Distribution Date). Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Discover Card Master Trust I (the "Master Trust") and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. (C) Series 2003-4, Subseries 1: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2003-4, Subseries 1, which is attached as Exhibit 99(c) hereto. (D) Series 2003-4, Subseries 2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(d) hereto. (E) Series 2004-2, Subseries 2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(e) hereto. (F) Series 2005-2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2005-2, which is attached as Exhibit 99(f) hereto. (G) Series 2005-3: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2005-3, which is attached as Exhibit 99(g) hereto. (H) Series 2005-4, Subseries 1: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(h) hereto. 3 (I) Series 2005-4, Subseries 2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(i) hereto. (J) Series 2006-1, Subseries 1: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2006-1, Subseries 1, which is attached as Exhibit 99(j) hereto. (K) Series 2006-1, Subseries 2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(k) hereto. (L) Series 2006-2, Subseries 1: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2006-2, Subseries 1, which is attached as Exhibit 99(l) hereto. (M) Series 2006-2, Subseries 2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(m) hereto. (N) Series 2006-2, Subseries 3: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(n) hereto. (O) Series 2006-3: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2006-3, which is attached as Exhibit 99(o) hereto. (P) Series 2007-1: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2007-1, which is attached as Exhibit 99(p) hereto. (Q) Series 2007-2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2007-2, which is attached as Exhibit 99(q) hereto. (R) Series 2007-3, Subseries 1: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(r) hereto. (S) Series 2007-3, Subseries 2: On June 16, 2008 the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(s) hereto. Series 2007-CC Collateral Certificate : On June 16, 2008, the Registrant made available the Monthly Certificateholders' Statement for May 2008 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on June 16, 2008 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. 4 PART II OTHER INFORMATION Sales of Securities and Use of Proceeds Increase of Series Investor Interest for Series 2007-CC On May 16, 2008, the Note Issuance Trust sold the DiscoverSeries Class A(2008-B) Notes. The initial principal amount was $0, which amount may be increased from time to time, up to a maximum principal amount of $750,000,000. Additionally, on May 29, 2008, the Note Issuance Trust issued $100,000,000 principal amount of the DiscoverSeries Class C(2008-2) Notes and $100,000,000 principal amount of the DiscoverSeries Class B(2008-2) Notes, all of which are supported by the Series 2007-CC Collateral Certificate (the Collateral Certificate) issued by the Master Trust pursuant to the Pooling and Servicing Agreement and Series Supplement for Series 2007-CC, dated as of July 26, 2007, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the Series 2007-CC Supplement) and held by the Note Issuance Trust. Pursuant to the Series 2007-CC Supplement, Discover Bank transferred to the Note Issuance Trust an additional $200,000,000 fractional undivided interest in the assets of the Master Trust as represented by an increase in the series investor interest for the Collateral Certificate. Additional information regarding the Collateral Certificate and the Class A, Class B and Class C notes of the DiscoverSeries has been previously disclosed in the prospectus (the Prospectus), dated April 24, 2008, and previously filed by us with the Securities and Exchange Commission on April 28, 2008 (file numbers 333-141703, 333-141703-01 and 333-141703-02). The Note Issuance Trust paid the proceeds of the issuance to Discover Bank in exchange for such additional fractional undivided interest. Series 2007-CC shall not be subordinated in right of payment to any other series or subseries, and no other series or subseries shall be subordinated in right of payment to Series 2007-CC. 5 The Master Trust allocates collections and interchange, if applicable, among each series including Series 2007-CC, based on each series investor interest in receivables. For Series 2007-CC, the investor interest in receivables will reflect the aggregate nominal liquidation amount of the notes issued by the Note Issuance Trust. Increases and decreases of the aggregate nominal liquidation amount of such notes during the relevant monthly distribution period are described in the Asset-Backed Issuer Distribution Report on Form 10-D filed by Discover Card Execution Note Trust on June 16, 2008. The Master Trust also allocates receivables that Discover Bank has charged-off as uncollectible to each series or subseries based on the investor interest in receivables. Each series supplement to the Pooling and Servicing Agreement, including the Series 2007-CC Supplement, will specify the percentages of collections, interchange, if applicable, and charged-off receivables that are allocated to the series at each point in time. These percentages vary based on a number of factors, including whether the Master Trust or the Note Issuance Trust, as applicable, has started to pay principal to investors or an amortization event, early redemption event or event of default has occurred and is continuing. These percentages may, under certain circumstances, differ for finance charge collections, principal collections, interchange and charged-off amounts. When Discover Bank charges off a receivable as uncollectible, it reduces the amount of principal receivables in the Master Trust, and allocates a portion of the amount charged-off against the investor interest in receivables represented by each certificate, including an allocation to the Collateral Certificate based on the series charge-off percentage for Series 2007-CC. Finance charge collections (including recoveries on charged-off accounts), interchange, investment income and principal collections allocated by the Master Trust are used or allocated by the Note Issuance Trust pursuant to the indenture and applicable indenture supplement and terms document, as previously disclosed in the Prospectus. No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under the Pooling and Servicing Agreement, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding.
